DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 5-9-2022 have been fully considered by the Examiner and are addressed in the instant Office Action.
The Specification has been amended in paragraphs [0031], [0046], [0049], [0050], and [0061]. The Specification has been objected to by the Examiner for adding new matter as explained in the instant Office Action below. 
Claims 1, 3, and 7 are amended.
Claims 1-9 are pending and rejected as explained in the instant Office Action below.

Response to Arguments
Applicant's arguments filed on 5-9-2022 have been fully considered but they are not persuasive. In particular, the Applicants’ arguments directed towards the 103 rejections on pages 7-10 appear to be directed towards the amendments to the claims, which have altered the scope of the claims and are addressed in the instant Office Action. 

Specifically, the Applicant argues on pages 8 and 9:
“However, Kuehne does not disclose how the devices are controlled. That is, Kuehne does not disclose how the user will input information into an infotainment system or what input mechanisms are available when the vehicle is stationary or when the vehicle is in a driving situation”, (page 8 of the Remarks/Arguments, emphasis added).

“Kuehne does not disclose that the input mechanisms available to the driver are dependent upon whether the vehicle is stopped or in a driving situation. Further, and more importantly, Kuehne does not teach or suggest that only a subset of the available input mechanisms will be available to the driver if the system
determines that the vehicle is in a "driving situation"”, (page 9 of the Remarks/Arguments, emphasis added).

	The Examiner notes that the Applicant’s arguments above are directed towards limitations in the newly amended claim1, which is addressed in the instant Office Action. In particular, the prior art Biondo has been withdrawn and new prior art has been applied to address the newly amended claim limitations. 

	The Applicant’s arguments on page 9, lines 14-26, to page 10 directed towards the prior art Biondo are moot, wherein the prior art Biondo has been withdrawn and is no longer relied upon. 

	Regarding the Applicant’s arguments on page 11 directed towards the rejections of claims 2 and 5, the Examiner notes that the prior art Van Wiemeersch has been maintained as teaching the claim limitations of claim 2 as seen in the instant Office Action. 

	Regarding claim 5, the prior art Beckert has been withdrawn and is no longer relied upon. New prior art has been applied to reject claim 5. 
Please see the updated rejections in the instant Office Action below. 

Objection to the Specification
The disclosure is objected to because of the following informalities: Regarding the Amendments to the Specification filed on 5-9-2022, in paragraph.[0031], the language “input [[means]] device or mechanism” introduces ambiguity into the specification because the terms “means”, “device” and “mechanism” are equivalent non-structural generic placeholders that do not define a specific physical structure.  
Appropriate correction is required.

The disclosure is objected to because of the following informalities: Regarding the Amendments to the Specification filed on 5-9-2022, in paragraphs [0046], [0049], [0050], and [0061], the term “means” was deleted and replaced with an equivalent term “mechanism”.  
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claim 1, the claim limitations “said input means comprising a plurality of input mechanisms” appears to be directed towards new matter. 
The instant claim 1 recites the element “input mechanism” without support in the original disclosure as filed. The claim language “input mechanism” is not described in any capacity in original disclosure as filed, especially with respect to the recited “input means”. 
The original disclosure as filed does not appear to support or disclose a single “input means” that comprises multiple “input mechanisms”. The original disclosure as filed does appear to provide any descriptions that define what encompasses a “plurality of input mechanisms”. For example, it is unclear if a single key on a keyboard encompasses a single “input mechanism”, and the entirety of keys on a keyboard encompasses a “plurality of input mechanisms”
For the purposes of examination only, the Examiner has interpreted the “input mechanism” to be directed towards any conceivable input means, that includes, but is not limited to, any of the input means seen in the prior art of record in the instant Office Action. 
Any claims dependent upon claim 1 are rejected for similar reasons as set forth above, wherein none of the dependent claims 2-9 cure the deficiencies of claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is no antecedent basis for “said infotainment system”. It is unclear if the “infotainment system” is introducing a new claim element or if this is meant to be directed towards the initially recited “infotainment device”.
For the purposes of examination only, the Examiner has interpreted that the “infotainment device” is the same element as the “infotainment system”. 
Any claims dependent upon claim 1 are rejected for similar reasons as set forth in the rejection above, wherein claims 2-9 do not cure the deficiencies of claim 1.


This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: 
The recited “computing means” in claims 1, 2, 5, and 6. 
The recited “detection means” in claims 1 and 8.
The recited “input means” in claims 1, 3, 4, and 8. 
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
The recited “input mechanism” in claims 1 and 3.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuehne (US Publication No. 2016/0224107) in view of Small (US Publication No. 2011/0082620).
Regarding claim 1, Kuehne teaches An infotainment device for a vehicle (see at least para.[0011], “display device”, wherein the “display device” performs the functions of the recited  “infotainment device”, wherein it was well-known in the art at the time of the invention that an “infotainment device” displays information such as navigation information and provides entertainment functions such as a radio, as defined, for example, in the Applicant’s original disclosure as filed in para.[0003]), comprising: 
- computing means (see at least para.[0023], “control device 32”), 
- detection means (see at least para.[0015], “advantageous embodiment provides for the respective gazing durations to be changed on the basis of a driving speed of the motor vehicle”, which anticipates detecting the vehicle speed in order to change the gazing durations) connected to the computing means (see supra), the detection means being adapted to distinguish a situation in which the vehicle is driving from a situation in which the vehicle is stationary (see at least para.[0015], Kuehne teaches “respective gazing durations to be changed on the basis of a driving speed of the motor vehicle”, which anticipates detecting the vehicle speed in order to change the gazing durations),
- input means (see at least para.[0044], “operating device 34”) connected to the computing means (see supra) and adapted to allow user information to be input into said infotainment system (see at least para.[0011], Kuehne teaches “In the interaction mode, provided that it is activated, the driver can therefore use the operating device to control respective vehicle functions via the corresponding display device, the relevant display device visualizing the control options and the control operations which are possibly carried out”), wherein, said input means is operable in: 
a first input mode requiring visual contact with the input mechanism for a period longer than two seconds (see at least para.[0015], Kuehne teaches “respective gazing durations to be changed on the basis of a driving speed of the motor vehicle”, which anticipates using a first mode using a period of more than two seconds when the driving speed is zero. Kuehne does not expressly indicate “a period longer than two seconds”. However, Kuehne anticipates this time-period in a situation where the vehicle is stationary since the driver is not required to direct their visual contact to the roadway. Since Kuehne teaches using any predefined gazing times for specific displays as seen in para.[0029-0033], Kuehne anticipates using any conceivable time period based on design choices or requirements, such as, but not limited to, a period longer than two seconds), 
a second input mode requiring visual contact with the input mechanism for a period shorter than or equal to two seconds (see at least para.[0015], Kuehne teaches “respective gazing durations to be changed on the basis of a driving speed of the motor vehicle”, which anticipates using a second input mode using a period of two seconds or less when the vehicle speed is greater than zero. Kuehne does not expressly indicate “a period shorter than or equal to two seconds”. However, Kuehne anticipates this time-period in a situation where the vehicle is moving since the driver is required to direct their visual contact to the roadway for safety reasons. Since Kuehne teaches using any predefined gazing times for specific displays as seen in at least para.[0029-0033], Kuehne anticipates using any conceivable time period based on design choices or requirements, such as, but not limited to, a period shorter than or equal to two seconds), 
characterized in that wherein the computing means is configured to offer only the second input mode when the vehicle is in a driving situation (see at least para.[0015], Kuehne teaches “respective gazing durations to be changed on the basis of a driving speed of the motor vehicle”, which anticipates using a second input mode using a period of two seconds or less when the vehicle speed is greater than zero, wherein the driver’s gaze is focused on the road for safety reasons).
Kheune does not expressly indicate said input means comprising a plurality of input mechanisms, 
 in which all the input mechanisms are made available to a driver of the vehicle, 
and in which only a subset of the plurality of input mechanisms is available to the driver of the vehicle.
However, Small (US Publication No. 2011/0082620) teaches said input means comprising a plurality of input mechanisms (see at least para.[0033], “interface 101 may be comprised of multiple interfaces… interface 101 may include a single type of interface, or multiple interface types ( e.g., audio and visual)”. Also, see at least para.[0030], “type of controls used by the interface (e.g., touch, voice command, etc.)”), 
a first mode in which all the input mechanisms are made available to a driver of the vehicle (see at least para.[0083], “aggressive driving may be determined using any of several techniques ( e.g., monitoring vehicle speed, vehicle acceleration, lateral force, etc.)…Once an aggressive driving style is determined, the interface ( or interfaces if the vehicle utilizes multiple configurable interfaces) is adapted to minimize non-essential displays and controls, thereby minimizing driver distractions”, which anticipates a first mode where all interface options are available to a driver. Also, see at least para.[0048], “When a vehicle is parked, the user (driver/passenger) is able to devote their full attention to the vehicle's user interface”, which anticipates a first mode where all interface options are available to a driver when the vehicle is stationary), 
and a second mode in which only a subset of the plurality of input mechanisms is available to the driver of the vehicle (see at least para.[0083], “Once an aggressive driving style is determined, the interface ( or interfaces if the vehicle utilizes multiple configurable interfaces) is adapted to minimize non-essential displays and controls, thereby minimizing driver distractions… including a subset of the controls that allows the user limited subsystem control while minimizing interface distractions”. Also, see at least para.[0048], “when the vehicle is moving the user is no longer able to rely as strongly, nor for extended periods of time, on visual cues when interacting with the interface”).
characterized in that wherein the computing means is configured to offer only the second input mode when the vehicle is in a driving situation (see at least para.[0083], “Once an aggressive driving style is determined, the interface ( or interfaces if the vehicle utilizes multiple configurable interfaces) is adapted to minimize non-essential displays and controls, thereby minimizing driver distractions… including a subset of the controls that allows the user limited subsystem control while minimizing interface distractions”. Also, see at least para.[0048], “when the vehicle is moving the user is no longer able to rely as strongly, nor for extended periods of time, on visual cues when interacting with the interface”).
The Examiner notes that Small does not expressly use the terminology “infotainment device”, however, the “touch-screen 300” seen in para.[0042] of Small anticipates the recited “infotainment device”, wherein it was well-known in the art at the time of the invention that an “infotainment device” displays information such as navigation information and climate control (such as the a navigation zone 302 and a passenger cabin climate control zone 304 as taught by Small in para.[0043]) and provides entertainment functions (such as the entertainment zone taught by Small in para.[0043]) and vehicle state information (such as the drive train monitoring interface, battery charging subsystem interface, web browser, back-up and/or forward view camera taught by Small in para.[0042]),  as defined in the Applicant’s original disclosure as filed in para.[0003]
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kuehne with the teachings of Small to use an infotainment device to display relevant information to a driver in order to facilitate driver control of vehicle operations, as recognized by Small in at least para.[0004].


Regarding claim 3, Kuehne does not expressly indicate the input mechanisms of the input means comprises a keyboard and/or buttons that can be used in the first input mode as well as a voice recognition module, a gesture recognition module and/or a handwriting recognition module which are usable in the second input mode.
However, Small teaches the input mechanisms of the input means comprises a keyboard and/or buttons (see at least para.[0007], Small teaches “selecting a set of vehicle subsystem touch-sensitive soft buttons”)  that can be used in the first input mode (see at least para.[0083], “aggressive driving may be determined using any of several techniques ( e.g., monitoring vehicle speed, vehicle acceleration, lateral force, etc.)…Once an aggressive driving style is determined, the interface ( or interfaces if the vehicle utilizes multiple configurable interfaces) is adapted to minimize non-essential displays and controls, thereby minimizing driver distractions”, which anticipates a first mode where all interface options are available to a driver. Also, see at least para.[0048], “When a vehicle is parked, the user (driver/passenger) is able to devote their full attention to the vehicle's user interface”, which anticipates a first mode where all interface options are available to a driver when the vehicle is stationary) 
as well as a voice recognition module (see at least para.[0033], “interface 101 may be comprised of multiple interfaces… interface 101 may include a single type of interface, or multiple interface types ( e.g., audio and visual)”. Also, see at least para.[0030], “type of controls used by the interface (e.g., touch, voice command, etc.)”, wherein recognizing a voice command anticipates a “voice recognition module”) which are usable in the second input mode (see at least para.[0083], “Once an aggressive driving style is determined, the interface ( or interfaces if the vehicle utilizes multiple configurable interfaces) is adapted to minimize non-essential displays and controls, thereby minimizing driver distractions… including a subset of the controls that allows the user limited subsystem control while minimizing interface distractions”. Also, see at least para.[0048], “when the vehicle is moving the user is no longer able to rely as strongly, nor for extended periods of time, on visual cues when interacting with the interface”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kuehne with the teachings of Small to use an infotainment device to use multiple different input means to a driver in order to facilitate driver control of vehicle operations that minimize distractions, as recognized by Small in at least para.[0083].

Regarding claim 4, Kuehne does not expressly indicate the infotainment device further comprises display means, wherein and in that the input means comprises a touch detection layer integrated into the display means.
However, Small teaches the infotainment device further comprises display means, wherein and in that the input means comprises a touch detection layer integrated into the display means (see at least para.[0007], Small teaches “selecting a set of vehicle subsystem touch-sensitive soft buttons”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kuehne with the teachings of Small to use an infotainment device to use a touchscreen in order to facilitate driver control of vehicle operations, as recognized by Small in at least para.[0004].

Regarding claim 5, Kuehne teaches the computing means (see at least para.[0023], “control device 32”) is configured to display, on the display means (see at least para.[0011], “display device”, wherein the “display device” performs the functions of the recited  “infotainment device”, wherein it was well-known in the art at the time of the invention that an “infotainment device” displays information such as navigation information and provides entertainment functions such as a radio): 
- first entertainment information unrelated to the vehicle (see at least para.[0011], “a radio or the like”), and 
- second comfort and/or navigation information related to the vehicle (see at least para.[0011], “a navigation device”), 
Kuehne does not expressly indicate - third information whose display is required for legal and/or safety reasons, wherein the computing means is configured to display only the second and third information when the vehicle is in a driving situation.
However, Small teaches - first entertainment information unrelated to the vehicle (see at least para.[0011], “a radio or the like”), and 
- second comfort and/or navigation information related to the vehicle (see at least para.[0011], “a navigation device”), 
- third information whose display is required for legal and/or safety reasons (seat least para.[0042], “drive train monitoring interface…back-up and/or forward view camera”), wherein the computing means is configured to display only the second and third information when the vehicle is in a driving situation (see at least para.[0083], “For example, the audio entertainment subsystem zone 303 of interface 300 may be changed to only show the volume control. Alternately, in some embodiments one or more display elements or controls of non-essential subsystems are altogether eliminated from the user interface”).

Regarding claim 6, Kuehne teaches the computing means is configured to offer: 
first functions (see at least para.[0011], [0028], and [0031-0032], Kuehne teaches various functions of the various displays, wherein any arbitrary set of functions, such as one or more functions related to navigation, anticipates the recited “first functions”) requiring a period of longer than fifteen seconds for a user to implement (see at least para.[0015], Kuehne teaches “respective gazing durations to be changed on the basis of a driving speed of the motor vehicle”, which anticipates using a first mode using a period of more than two seconds when the driving speed is zero. Kuehne does not expressly indicate “a period longer than fifteen seconds”. However, Kuehne anticipates this time-period in a situation where the vehicle is stationary since the driver is not required to direct their visual contact to the roadway. Since Kuehne teaches using any predefined gazing times for specific displays as seen in para.[0029-0033], Kuehne anticipates using any conceivable time period based on design choices or requirements, such as, but not limited to, a period longer than fifteen seconds), 
and second functions (see at least para.[0011], [0028], and [0031-0032], Kuehne teaches various functions of the various displays, wherein any arbitrary set of functions, such as a set of functions related to the radio, anticipates the recited “second functions”) requiring a period of shorter than or equal to fifteen seconds for the user to implement (see at least para.[0015], Kuehne teaches “respective gazing durations to be changed on the basis of a driving speed of the motor vehicle”, which anticipates using a second input mode using a period of two seconds or less when the vehicle speed is greater than zero. Kuehne does not expressly indicate “a period shorter than or equal to fifteen seconds”. However, Kuehne anticipates this time-period in a situation where the vehicle is moving since the driver is required to direct their visual contact to the roadway for safety reasons. Since Kuehne teaches using any predefined gazing times for specific displays as seen in at least para.[0029-0033], Kuehne anticipates using any conceivable time period based on design choices or requirements, such as, but not limited to, a period shorter than or equal to fifteen seconds), 
wherein the computing means is configured to offer only the second functions when the vehicle is in a driving situation (see at least para.[0015], Kuehne teaches “respective gazing durations to be changed on the basis of a driving speed of the motor vehicle”, which anticipates using a second input mode using a period of two seconds or less when the vehicle speed is greater than zero, wherein the drivers gaze is focused on the road for safety reasons. The Examiner notes that since the claims do not positively recite that the number of first and second functions are different, the Examiner has interpreted that the number of first and second functions are the same).

Regarding claim 7, Kuehne teaches third functions (see at least para.[0011], [0028], and [0031-0032], Kuehne teaches various functions of the various displays, wherein any arbitrary set of functions related to the “first functions” anticipates the recited “third functions” on one of the multiple displays. The Examiner notes that since the claims do not positively recite that the number of first and third functions are different, the Examiner has interpreted that the number of first and third functions are the same) corresponding to the first functions adapted so as to impose an implementation for a period shorter than or equal to fifteen seconds on the user are offered when the vehicle is in a driving situation (see at least para.[0015], Kuehne teaches “respective gazing durations to be changed on the basis of a driving speed of the motor vehicle”, which anticipates using a second input mode using a period of two seconds or less when the vehicle speed is greater than zero. Kuehne does not expressly indicate “a period shorter than or equal to fifteen seconds”. However, Kuehne anticipates this time-period in a situation where the vehicle is moving since the driver is required to direct their visual contact to the roadway for safety reasons. Since Kuehne teaches using any predefined gazing times for specific displays as seen in at least para.[0029-0033], Kuehne anticipates using any conceivable time period based on design choices or requirements, such as, but not limited to, a period shorter than or equal to fifteen seconds).

Regarding claim 8, Kuehne teaches A safety method for a vehicle comprising an infotainment system according to claim 1 (see at least the rejection of claim 1 above), said safety method comprising at least the steps of: 
- distinguishing, by the detection means, a situation in which the vehicle is driving from a situation in which the vehicle is stationary (see at least para.[0015], Kuehne teaches “advantageous embodiment provides for the respective gazing durations to be changed on the basis of a driving speed of the motor vehicle”, which anticipates detecting the vehicle speed in order to change the gazing durations and identifying any speed at zero to be related to a “stationary” vehicle and any speed above zero to be related to a “driving” vehicle), 
- offering a first input mode requiring visual contact with the input means for a period longer than two seconds (see at least para.[0015], Kuehne teaches “respective gazing durations to be changed on the basis of a driving speed of the motor vehicle”, which anticipates using a first mode using a period of more than two seconds when the driving speed is zero. Kuehne does not expressly indicate “a period longer than two seconds”. However, Kuehne anticipates this time-period in a situation where the vehicle is stationary since the driver is not required to direct their visual contact to the roadway. Since Kuehne teaches using any predefined gazing times for specific displays as seen in para.[0029-0033], Kuehne anticipates using any conceivable time period based on design choices or requirements, such as, but not limited to, a period longer than two seconds) and a second input mode requiring visual contact with the input means for a period shorter than or equal to two seconds, in a situation where the vehicle is stationary (see at least para.[0015], Kuehne teaches “respective gazing durations to be changed on the basis of a driving speed of the motor vehicle”, which anticipates using a second input mode using a period of two seconds or less when the vehicle speed is greater than zero. Kuehne does not expressly indicate “a period shorter than or equal to two seconds”. However, Kuehne anticipates this time-period in a situation where the vehicle is moving since the driver is required to direct their visual contact to the roadway for safety reasons. Since Kuehne teaches using any predefined gazing times for specific displays as seen in at least para.[0029-0033], Kuehne anticipates using any conceivable time period based on design choices or requirements, such as, but not limited to, a period shorter than or equal to two seconds),
- offering only the second input mode when the vehicle is in a driving situation (see at least para.[0015], Kuehne teaches “respective gazing durations to be changed on the basis of a driving speed of the motor vehicle”, which anticipates using a second input mode using a period of two seconds or less when the vehicle speed is greater than zero, wherein the drivers gaze is focused on the road for safety reasons).
The Examiner notes that the “display device” taught by Kuehne performs the functions of the recited “infotainment device”, wherein it was well-known in the art at the time of the invention that an “infotainment device” displays information such as navigation information and provides entertainment functions such as a radio,  as seen in the Applicant’s original disclosure as filed in para.[0003]. 
Furthermore, The Examiner notes that Small does not expressly use the terminology “infotainment device”, however, the “touch-screen 300” seen in para.[0042] of Small anticipates the recited “infotainment device”, wherein it was well-known in the art at the time of the invention that an “infotainment device” displays information such as navigation information and climate control (such as the a navigation zone 302 and a passenger cabin climate control zone 304 as taught by Small in para.[0043]) and provides entertainment functions (such as the entertainment zone taught by Small in para.[0043]) and vehicle state information (such as the drive train monitoring interface, battery charging subsystem interface, web browser, back-up and/or forward view camera taught by Small in para.[0042]),  as defined in the Applicant’s original disclosure as filed in para.[0003]
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kuehne with the teachings of Small to use an infotainment device to display relevant information to a driver in order to facilitate driver control of vehicle operations, as recognized by Small in at least para.[0004].

Regarding claim 9, Kuehne teaches A motor vehicle (see para.[0008]) comprising an infotainment device according to claim 1 (see at least para.[0011], “display device”, wherein the “display device” performs the functions of the recited  “infotainment device”, wherein it was well-known in the art at the time of the invention that an “infotainment device” displays information such as navigation information and provides entertainment functions such as a radio,  as defined in the Applicant’s original disclosure as filed in para.[0003]).
Furthermore, the Examiner notes that Small does not expressly use the terminology “infotainment device”, however, the “touch-screen 300” seen in para.[0042] of Small anticipates the recited “infotainment device”, wherein it was well-known in the art at the time of the invention that an “infotainment device” displays information such as navigation information and climate control (such as the a navigation zone 302 and a passenger cabin climate control zone 304 as taught by Small in para.[0043]) and provides entertainment functions (such as the entertainment zone taught by Small in para.[0043]) and vehicle state information (such as the drive train monitoring interface, battery charging subsystem interface, web browser, back-up and/or forward view camera taught by Small in para.[0042]),  as defined in the Applicant’s original disclosure as filed in para.[0003]
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kuehne with the teachings of Small to use an infotainment device to display relevant information to a driver in order to facilitate driver control of vehicle operations, as recognized by Small in at least para.[0004].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehne (US Publication No. 2016/0224107) in view of Small (US Publication No. 2011/0082620) as applied to claim 1 above, and further in view of Van Wiemeersch (US Publication No. 2016/0016473).
Regarding claim 2, Kuehne in view of Small does not expressly indicate in a driving situation of the vehicle, the computing means is configured to launch a verification step making it possible to verify that the user is not the driver of the vehicle and then to offer both the first input mode and the second input mode.
However, Van Wiemeersch teaches in a driving situation of the vehicle (see at least para.[0024], “vehicle motion is detected”), the computing means (see at least para.[0024], “computer 105”) is configured to launch a verification step making it possible to verify that the user is not the driver of the vehicle and then to offer both the first input mode and the second input mode (see at least para.[0024], “the computer 105 may activate a passenger-only portion of an HMI 110, whereby a vehicle 101 driver may still be permitted a limited first set of operations via the HMI, but the vehicle 101 passenger may be permitted a second set of operations via the HMI in addition to the limited first set of operations”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kuehne in view of Small with the teachings of Van Wiemeersch to prevent a driver from accessing specific functions on a display in order to prevent distracting the driver and facilitating safe driving processors, as recognized by Van Wiemeersch in at least para.[0024].

         Citation of Pertinent Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1: Kuehne (US Publication No. 2016/0224108): Kuehne teaches it was known in the art at the time of the invention to use various times to define a predefined gaze duration based on design choice, such as using 2 seconds for a predefined gaze duration to confirm a driver’s intention to interact with a display device, see at least para.[0031] of Kuehne. 

2: Roth (US Publication No. 2016/0196098): Roth teaches it was known in the art at the time of the invention to use various times to define a gaze time based on design choice, such as using different gaze times to confirm a driver’s intention to interact with a display device, see at least para.[0045] and [0053] of Roth. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665